Quillian, Justice.
It appears from the sworn affidavit and exhibits attached thereto of counsel for defendant in error, the plaintiff below, that the case has been dismissed and withdrawn, that the judgment has been renounced by the defendant in error and that the note and contract sued upon have been marked canceled, annulled and satisfied, and further that the defendant in error has paid in the Gordon Superior Court all costs' resulting from this suit and counsel has stated in open court that costs in this court will be borne by the defendant in error. Hence, the judgment obtained by the defendant in error is null and void and the issues raised by the bill of exceptions are moot.

Writ of error dismissed with direction that the costs in this court be taxed against the defendant in error.


All the Justices concur.